Title: To James Madison from John Mercer, Isaac Cox Barnet, and William Maclure, 24 April 1804
From: Mercer, John,Barnet, Isaac Cox,Maclure, William
To: Madison, James



Sir,
Office of United States Commission of Claims, Paris, 24th. April, 1804.
Since our last Letter of the 28th. of Jany: ulto. we have been occupied in examining the Claims found on the Conjectural Note and have directed the Liquidation of 147, Ninety-seven of which arise from the Embargo at Bordeaux. We have rejected as not included within the principles of the Convention, 57, a List of which is hereunto annexed with the nature and qualifications of each, particularly designated.
By a Letter from Mr. Guillaume, particular Director of the general liquidation of the Public Debt, to the Agent, Mr. Skipwith, we are informed that he insists on the Liquidation of a certain proportion of these Rejections, and has begun by preparing the Liquidation of the 13 following; viz.


  No.
  3.
  John Sinclair.
  No.
  10.
  Tupper & Platt.
  No.
  32.
  Jh. Peters.


  "
  4.
  Captn. Dunham.
  "
  16.
  Benja. Jenné.
  "
  33.
  Hy. Hodge.


  "
  5.
  — Smith.
  "
  18.
  Captn. Titcombe.
  "
  35.
  G. F. Blundt.


  "
  6.
  Thomas Ramsden.
  "
  22.
  J. Clark.
  
  
  


  "
  7.
  John Andrews.
  "
  23.
  J. Coleman.
  
  
  


No Liquidation on the one hundred & fortyseven cases abovementioned being yet returned from the French Offices, we can have no idea of their amount; we are equally uncertain whether the whole, or what part, of those we have rejected may be resuscitated by the decision of the French Government and paid under the Construction given to the Convention by the Minister of the United States, as will appear by his Letter of the 24th. Feby. addressed to the Minister of Exterior Relations, Copy of which is enclosed under another envelope to your address.
Left in this situation, we are unable to ascertain whether the Claims found upon the Conjectural Note and which have already received our opinion, will exceed or fall short of the 20 millions, beyond which, as stated in our Report of the 26th. Decer. ulto., we do not think ourselves authorised to go. There are now 148 Claims in the French Office of Liquidation alone, not included in the Conjectural Note; 60 of which being before us, we find their amount as stated by the Claimants, exclusive of Interest, is upwards of six millions of Livres Tourns:. After finishing the examination of the few claims still remaining on the Conjectural Note, we shall proceed to those not on it and direct the liquidation of such as we may think fall within the principles of the Convention, provided those previously examined do not absorb the 20 millions. This will cause us to change the Form of the Certificate hitherto given, so as to make the absolute Liquidation dependent upon the amount that may result upon the Claims already certified.
We learn from Mr. Skipwith that only 16 Cases have been finally Liquidated. Considering that our Powers under the Convention will terminate on the 21st. of October next, (as every necessary decision must be made within 12 months after the Ratification of the Convention,) should the French Offices proceed in the execution of the part assigned them for the next six months as slowly as they have done for the last, we are apprehensive that the time will expire before we can have fulfilled the Duties required of us by the 6th. Article, in giving final Certificates even on those Cases in which we have directed Liquidations to be made. Under this Construction of the Convention, such Claims as come in late, (among which we fear will be found most of the Prize-Causes) must remain undecided.
No answer has been sent to us by the United States Bankers at Amsterdam nor information received from any quarter, concerning the necessary supplies for the current expences of this Board. We have the honor to be, with great respect, Sir, Your obedient Servants.

John Mercer
I. Coxe Barnet
Wm Maclure
